 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 SOCORRO COOPER,                                         Case No.: 2:17-cv-02484-APG-VCF

 4          Plaintiff                                   Order Setting Deadline to File Proposed
                                                                 Joint Pretrial Order
 5 v.

 6 UNITED STATES OF AMERICA,

 7          Defendant

 8         I denied the defendant’s motion to dismiss on May 8, 2019. ECF No. 24. Pursuant to the

 9 scheduling order, the proposed joint pretrial order was due 30 days after my ruling. ECF No. 18

10 at 3. More than 30 days have passed but the parties have not filed a proposed joint pretrial order.

11         IT IS THEREFORE ORDERED that the parties shall file a proposed joint pretrial order

12 that complies with the Local Rules on or before July 26, 2019.

13         DATED this 8th day of July, 2019.

14

15
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
